Exhibit Interim Consolidated Financial Statements (Expressed in Canadian dollars) VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Three months and nine months ended August 31, 2008 and 2007 (Unaudited) VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Balance Sheets (In thousands of Canadian dollars) August 31, November 2008 2007 (Unaudited) Assets Current assets: Cash and cash equivalents (note 3) $ 9,788 $ 23,545 Clinical supplies (note 4) - 1,363 Tax credits recoverable 577 1,565 Prepaid expenses and deposits 261 787 Change in fair value of forward foreign exchange contracts - 376 10,626 27,636 Property and equipment 42 414 $ 10,668 $ 28,050 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 617 $ 1,175 Accrued liabilities 1,327 3,519 1,944 4,694 Shareholders' equity (note 7): Share capital: Authorized: Unlimited common shares, without par value Issued and outstanding: 22,391,386 common shares (November 30, 2007 - 22,391,386) 365,670 365,670 Warrants 16,725 16,725 Contributed surplus 23,436 22,744 Deficit (397,107 ) (381,783 ) 8,724 23,356 Future operations (note 1) Commitments and contingencies (note 11) $ 10,668 $ 28,050 See accompanying notes to interim consolidated financial statements. 1 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Operations, Deficit and Comprehensive Income (In thousands of Canadian dollars, except per share amounts) (Unaudited) Period from December 1, Three months ended Nine months ended 1987 to August 31, August 31, August 31, 2008 2007 2008 2007 2008 Expenses: Research and development $ 1,096 $ 2,588 $ 8,734 $ 9,347 $ 247,651 General and administration 1,627 2,887 7,237 11,363 124,465 Foreign exchange loss (gain) (59 ) 242 (194 ) 1,200 10,776 Loss before the undernoted (2,664 ) (5,717 ) (15,777 ) (21,910 ) (382,892 ) Interest expense on senior convertible notes payable - - - (5 ) (1,279 ) Accretion in carrying value of senior convertible notes payable - - - (728 ) (10,294 ) Amortization of deferred financing costs - - - (154 ) (3,057 ) Loss on extinguishment of senior convertible notes payable - - - (1,754 ) (6,749 ) Investment income 78 370 453 1,003 13,778 Change in fair value of embedded derivatives - - - 829 829 Loss and comprehensive loss for the period (2,586 ) (5,347 ) (15,324 ) (22,719 ) (389,664 ) Deficit, beginning of period: As originally reported (394,521 ) (370,378 ) (381,783 ) (351,374 ) (1,510 ) Impact of change in accounting for stock-based compensation - (4,006 ) Impact of change in accounting for financial instruments on December 1, 2006 - - - (1,632 ) (1,632 ) As revised (394,521 ) (370,378 ) (381,783 ) (353,006 ) (7,148 ) Charge for acceleration payments on equity component of senior convertible notes payable - (295 ) Deficit, end of period $ (397,107 ) $ (375,725 ) $ (397,107 ) $ (375,725 ) $ (397,107 ) Basic and diluted loss per share (note 8) $ (0.12 ) $ (0.24 ) $ (0.68 ) $ (1.21 ) $ - See accompanying notes to interim consolidated financial statements. 2 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Cash Flows (In thousands of Canadian dollars) (Unaudited) Period from December 1, Three months ended Nine months ended 1987 to August 31, August 31, August 31, 2008 2007 2008 2007 2008 Cash provided by (used in): Operating activities: Loss for the period $ (2,586 ) $ (5,347 ) $ (15,324 ) $ (22,719 ) $ (389,664 ) Items not involving cash: Amortization 191 125 378 378 6,536 Accretion in carrying value of senior convertible notes payable - - - 728 10,294 Amortization of deferred financing costs - - - 154 3,057 Loss on extinguishment of senior convertible notes payable - - - 1,754 6,749 Change in fair value of embedded derivatives - - - (829 ) (829 ) Stock-based compensation 141 164 692 1,615 10,271 Common shares issued for services - 2,485 Unrealized gain on forward foreign exchange contract - (376 ) Unrealized foreign exchange loss (gain) (98 ) 227 61 1,454 11,604 Other - (35 ) Change in non-cash operating working capital (348 ) 413 493 (3,890 ) 1,446 (2,700 ) (4,418 ) (13,700 ) (21,355 ) (338,462 ) Financing activities: Shares and warrants issued for cash - - - 17,345 326,358 Warrants exercised for cash - 16,941 Options exercised for cash - 7,669 Share issue costs - - - (1,440 ) (24,646 ) Issue (repayment) of senior convertible notes payable, net (note 6) - - - (924 ) 38,512 Cash released from restriction (note 5) - 3,078 - 6,403 - Paid to related parties - (234 ) - 3,078 - 21,384 364,600 Investing activities: Purchases of property and equipment - (8 ) (6 ) (49 ) (2,471 ) Purchases of acquired technology - (1,283 ) Purchases of marketable securities - (244,846 ) Settlement of forward foreign exchange contracts - - - 10 (4,824 ) Maturities of marketable securities - 240,677 - (8 ) (6 ) (39 ) (12,747 ) Foreign exchange gain (loss) on cash held in foreign currency 99 (227 ) (51 ) (1,296 ) (3,603 ) Increase (decrease) in cash and cash equivalents (2,601 ) (1,575 ) (13,757 ) (1,306 ) 9,788 Cash and cash equivalents, beginning of period 12,389 30,696 23,545 30,427 - Cash and cash equivalents, end of period $ 9,788 $ 29,121 $ 9,788 $ 29,121 $ 9,788 Supplemental cash flow information (note 9) See accompanying notes to interim consolidated financial statements. 3 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months and nine months ended August 31, 2008 and 2007 (Unaudited) 1. Future operations: Since its inception, the Company has been engaged in the research and commercial development of product candidates for the treatment of disease and has had no commercial operations.The operations of the Company are not subject to any seasonality or cyclicality factors. The unaudited interim consolidated financial statements presented have been prepared on the basis that the Company is considered a development stage enterprise and, accordingly, the unaudited interim consolidated statements of operations, deficit and comprehensive income and cash flows also reflect the cumulative amounts from December1, 1987 (the date development operations commenced) to August 31, 2008. The accompanying unaudited interim consolidated financial statements have been prepared assuming that the Company will continue as a going concern.The Company has sustained losses since its formation and at
